Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 17, 2019

                                      No. 04-17-00778-CR

                                         Marco TULIO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10853
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
       On July 9, 2018, appellant’s appointed counsel filed a brief on behalf of appellant in
which he challenged the sufficiency of the evidence to support appellant’s conviction for
aggravated assault of a child and indecency with a child by contact. This court ultimately
rendered an opinion and judgment on December 5, 2018, in which we overruled appellant’s
complaint and affirmed the trial court’s judgment of conviction. No motion for rehearing was
filed.

       On January 2, 2019, appellant filed a pro se motion in this district court, which was
forwarded to and filed in this court, asking for an extension of time to file a pro se brief in
response to counsel’s Anders brief. However, as noted above, counsel did not file an Anders
brief; but filed a substantive brief raising a point of error challenging the sufficiency of the
evidence to support the conviction. Accordingly, appellant was not entitled to file a pro se brief.
We therefore DENY AS MOOT appellant’s motion for extension of time to file a pro se brief.

      We order the clerk of this court to serve a copy of this order on appellant and all counsel.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court